DETAILED ACTION

Response to Amendment
This action is in response to the remark entered on July 21st, 2022.
Claims 1, 5, 11 and 15 are amended.
Claims 1 – 6, 8 – 16 and 18 -20 are pending in current application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 9, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Myeong et al (US Pat Pub No.2009/0182464) in view of Ordonez et al (The virtual wall approach to limit cycle avoidance for unmanned ground vehicles, Robotics and Autonomous Systems 56, 2008, P. 645 – P.657).

Regarding claims 1 and 11, Myeong et al shows method for controlling a robot movement comprising:
with a sensor acquiring position information of two adjacent obstacles located on two sides of a robot along a moving direction of the robot or a direction perpendicular to the moving direction (See least Para 0043 and 0044 for obstacle sensing unit 130 used to sensing obstacle in adjacent located on two side of robot also shown on Figure 9B along the moving direction of 310 in two side also on Para 0070 for two discrete regions partition using virtual door 351 by creating navigation grid map also shown on Figure 10 and 11a);
calculating distance between the two adjacent obstacles while the robot moves by a means of row by row or column by column (See at least Para 0041 for absolute/reloutative position and distance to be calculated using capture area image for obstacle/wall while traveling in row by row/column by column also shown on Figure 11A);
two adjacent obstacles are both located on a same straight line perpendicular or coinciding with the moving direction of the robot (See at least Figure 9A for two adjacent obstacles are both locate on the straight line connected by virtual door and Para 0070);
determining whether the distance between the two adjacent obstacles is less than or equal to a first preset distance (See at least Para 0060 for two sides of the room door as basis for two adjacent obstacles that is used to compare whether the passage for the robot corresponding to half size of the room door as the first preset distance on Para 0066);
defining a virtual obstacle boundary between the two adjacent obstacles when the distance between the two adjacent obstacles is less than or equal to the first preset distance (See at least Para 0060 for two sides of the room door as basis for two adjacent obstacles that is used to compare whether the passage for the robot corresponding to half size of the room door as the first preset distance on Para 0065, if the distance between two obstacle is smaller then the preset distance/half of the door size then create virtual barrier); 
controlling moving paths of the robot based on the virtual obstacle boundary (See at least figure 11a for the robot operation path after the the boundary 352 set);
dividing a to be operated region into at least two sub regions using the virtual obstacle boundary (See at least figure 11 for the robot operating region 373 as one of the sub regions of overall region divided);
controlling the robot to be traversed to be operated grids and unknown grids within one of the at least two sub regions (See at least Para 0076 and 0077 for robot operating path to be set with respect to each sub region where the shape of the sub region is undetermined stated on Para 0077 as composed by unknown grids) then open the virtual obstacle boundary (See at least Para 0095 for robot moving to the next region by creating an optimal path opening without the virtual obstacle boundary), controlling the robot to traverse to be operated grids and unknown grids of the another sub region of the at least two sub regions (See at least Para 0095 for robot moving to the next region by creating an optimal path opening without the virtual obstacle boundary); 
the means of row by row or the means of column by column comprises moving along a next row or column in a reversed direction with respect to a previous row/column direction (See at least figure 14 for robot move to the right and encountered virtual boundary/obstacle 352 then turn to reverse direction/left)
 in response to encountering any obstacle while the robot moves along a row/column in the previous row/column direction (See at least figure 14 for robot move to the right and encountered virtual boundary/obstacle 352 then turn to reverse direction/left); 
the another sub-region is a sub-region which has not been traversed by the robot (See at least Para 0097 for robot moving to the next subregion after cleaning the current region as the region has not been cleaned/traversed).
Ordonez et al further shows the process of deleting the virtual obstacle boundary (See at least Page 649 for retraction from the deadlock enclosure/virtual boundary for the obstacle information being removed with overlapping area 1 by boundary line projection shown on Figure 8 and 10).
It would have been obvious for one of ordinary skill in the art, at the time of invention, to implementing a virtual boundary deleting process as taught by Ordonez et al, for the virtual boundary setting and path planning of Myeong, as for the changing environment remapping instance, also discussed on Myeong, Para 0089, Step 410. 

Regarding claims 8 and 18, Ordonez et al further shows acquiring a virtual map of a to-be-operated region for the robot (See at least figure 8 for virtual map), the virtual map is divided into a plurality of grids in an array (See at least figure 8 to be divided into grids of arrays); 
 detecting status of grids adjacent to the robot located grid along the moving direction (See at last Figures 11 and 12 for fusion map with status of each grid is indicated), marking the status of the grids on the virtual map (See at last Figures 11 and 12 for fusion map with status of each grid is indicated on the virtual map grid), a grid passed by the robot marked as an operated grid ( See at least figure 145 for robot position x with enclosed opening indicated by 1 as obstacle grid passed by robot as operated grid); a grid detected to have an obstacle is marked as an obstacle grid (See at least figure 14 for enclosed area grids forming the virtual wall as the obstacle grid),  a grid detected to be obstacle free and is not passed by the robot marked as a to-be-operated grid (See at least figure 10 for grids outside the bounding region as the obstacle free and not passed by robot as to be operated), a grid not passed by the robot not detected is marked as an unknown grid (See at least figure 14 for the grid marked as 0 ).
It would have been obvious for one of ordinary skill in the art, to provide obstacle cell removal in consideration of multiple region as taught by by Ordonez et al as the time of invention, in order to create efficient navigation routing bypassing less correlated region, as discussed by Ordonez, as for the mobile robot of Myeong. 

Regarding claims 9 and 19, Ordonez et al further shows acquiring the two adjacent obstacle grids located on parallel of the robot along the moving direction (See at least figure 13 for two adjacent obstacle grids along the robot moving direction along with virtual wall distance calculation on figure 15) , and calculating the distance between the two adjacent obstacle grids based on position information of the two adjacent obstacle grids on the virtual map (See at least figure 6 for distance l  and robot width based on the grid map shown on figure 8).
It would have been obvious for one of ordinary skill in the art, to provide obstacle cell removal in consideration of multiple region as taught by by Ordonez et al as the time of invention, in order to create efficient navigation routing bypassing less correlated region, as discussed by Ordonez, as for the mobile robot of Myeong. 


Claims 2 – 5, 7, 10, 12-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Myeong et al (US Pat Pub No.2009/0182464) in view of Ordonez et al (The virtual wall approach to limit cycle avoidance for unmanned ground vehicles, Robotics and Autonomous Systems 56, 2008, P. 645 – P.657) and further in view of Qu et al (The Investigation of the Obstacle Avoidance for Mobile Robot Based on Polar Coordinates Vector Method, 2013 IEEE International Conference on Mechatronics and Automation, Aug 4 – Aug 7. P. 1129 - 1134).

Regarding claims 2 and 12, Qu et al shows along the robot moving direction or the direction perpendicular to the moving direction (See at least Figure 2 for obstacle located at perpendicular to the robot moving direction ), acquiring position information of a first obstacle located on side of the robot and position information of a second obstacle located on another side of the robot (See at least figure 4 for positional information of za 1 – za3 being obtained), regions between the first and the second obstacle is obstacle free ( See at least figure 1 for for free region between first and second obstacle).
It would have been obvious for one of ordinary skill in the art, at the time of invention, to provide a positional information, as taught by Qu et al, for the robot navigation of Myeong modified, in order to provide accurate positional navigation information, as desired by Myeong modified.

Regarding claims 3 and 13, Qu et al shows the robot subsequently moves to reach the virtual obstacle boundary (See at least Page 1132 for mobile robot dynamics encounter the obstacles and merge processing with obstacle on Section V), controlling the robot to move by defining obstacles located at the virtual obstacle boundary (See at least Page 1132 for mobile robot dynamics encounter the obstacles and merge processing with obstacle on Section V).
It would have been obvious for one of ordinary skill in the art, at the time of invention, to provide a positional information, as taught by Qu et al, for the robot navigation of Myeong modified, in order to provide accurate positional navigation information, as desired by Myeong modified.

Regarding claims 4 and 14, Qu et al shows controlling the robot to continue moving so that (Intended Use; See at least Page 1132 for Section V. for in the course of robot movement) the robot moves out of grids between the two adjacent obstacle grids (See at least Page 1129 for the selection of n should follow the principle that every grid is mapped by at least one vector line), and then the virtual obstacle boundary is defined between the two adjacent obstacles (See at least Page 1131 for moving path based on if the virtual boundary to be set as the delta_di between obstacles smaller or larger then the preset distance L).
It would have been obvious for one of ordinary skill in the art, at the time of invention, to provide a positional information, as taught by Qu et al, for the robot navigation of Myeong modified, in order to provide accurate positional navigation information, as desired by Myeong modified.

Regarding claims 5 and 15, Ordonez et al shows whether the distance between two boundaries less than a second preset distance (See at least figure 6 for distance between two boundaries as l with respect to second preset distance as robot width also on Page 648);
 virtual obstacle boundary defined is selected to be deleted when the distance is less than the second present distance with the overlapping area is shown (See at least Page 649 for retraction from the deadlock enclosure/virtual boundary for the obstacle information being removed with overlapping area 1 by boundary line projection shown on Figure 8 and 10);
at least two virtual obstacle boundaries are defined at different time points (See Section 3.2.2, Page 648, Obstacle field mapping for obstacle seen by robot at the number of times for darker cells represents obstacles scanned more times implementing 3.2.1 limit cycle detection; see also figure 13 for obstacle boundaries created implemented by obstacle field mapping in section 3.2.2); 
one of any two virtual obstacle boundaries which is defined later than another of the any others of the more than two virtual obstacle boundaries (See Section 3.2.2, Page 648, Obstacle field mapping for obstacle seen by robot at the number of times for darker cells represents obstacles scanned more times implementing 3.2.1 limit cycle detection; see also figure 13 for obstacle boundaries created implemented by obstacle field mapping in section 3.2.2);
 Qu et al further shows determining the distance between the two virtual obstacle boundaries along first direction or a second direction perpendicular to the first direction when more than two virtual obstacle boundaries are defined (See at least Page 1131 for delta di 2 and delta_di 3 as virtual obstacle boundary connected between two obstacles by delta di),
 whether projections of the boundaries along a direction other than the direction used for calculating the distance have an overlapping area is shown (See at least Page 1131 for the delta di 1/2/3 have different projection directional angle alpha, beta and delta with respect to each obstacle with common overlapping area enclosed by delta di 1/2/3 shown on figure 4);
It would have been obvious for one of ordinary skill in the art, to provide obstacle cell removal means as taught by by Ordonez et al as the time of invention, in order to create efficient navigation routing bypassing obstacle smaller than threshold, as both discussed by Qu and Ordonez, as for the mobile robot of Qu and Ordonez. 

Regarding claims 7 and 17, Ordonez et al further shows dividing the to-be-operated region into two sub-regions using the virtual obstacle boundaries (See at least figure 10 for two sub regions including the bounding box region and unconsidered regions also on Page 649 for multiple connected regions 1, 2, 3 and 4); controlling the robot to traverse the to-be-operated grids and the unknown grids within one of the sub-regions (See at least figure 10 for the bounding box region as creating virtual wall and unconsidered regions also on Page 649 for multiple connected regions 1, 2, 3 and 4), 
then deleting the virtual obstacle boundary (See at least figure 15 for creating virtual wall based on waypoint AB of robot coordinate location in each limit cycle where the virtual obstacle boundary to be delete based on the the equation 2 and 3 on Page 651 for creating AB point location on coordinate, creating virtual obstacle boundary on each cycle shown on figure 13),
 controlling the robot to traverse the to-be-operated grids and the unknown grids of another sub-region (See at least figure 13 for the virtual wall to be created in different sub region using waypoint toward unknown grid on Page 650 ).
It would have been obvious for one of ordinary skill in the art, to provide obstacle cell removal in consideration of multiple region as taught by by Ordonez et al as the time of invention, in order to create efficient navigation routing bypassing less correlated region, as discussed by Ordonez, as for the mobile robot of Myeong modified. 

Regarding claims 10 and 20, Qu et al shows boundary is defined between the two adjacent obstacle when the distance between the two adjacent obstacle grid is less than to the first preset distance (See at least Page 113 for each delta_di 1/2/3 being compared with threshold preset distance L  for boundary purpose);
Ordonez et al shows determining whether the to-be-operated grid is located adjacent to side of a grid between the two adjacent grids and communicates with the unknown grid (See at least figure 10 for grids outside the bounding region as grid 1 as to be operated adjacent to grids to left and right as two adjacent grids further adjacent to unknown grid 0);
the virtual obstacle boundary is defined between the two adjacent obstacle (See at least figure 14 virtual wall placement decided by bounding box on Page 650 for each obstacle grid), the to-be-operated grid is located adjacent to side of a grid between the two adjacent grids and communicates with the unknown grid (See at least figure 10 for grids outside the bounding region as grid 1 as to be operated adjacent to grids to left and right as two adjacent grids further adjacent to unknown grid 0).

Response to Arguments
	In response to applicant’s remark that Myeong only shows the robot moving in the same direction with respect to the previous row/column since Para 0053 of Myeong states the robot move to the left…may repeat the above operation; however, it is noted that applicant’s remark does not particularly precise.  The text for, “above operation” mentioned by Myeong particularly mainly referring to cleaning operation where Myeong does not set forth continually moving to the left as the operation.  
Further, once a room to be cleaned while reaching the end boundary/obstacle, it is only way to moving back or up/down since the room would be not able to accommodate continue moving to the left due to the finite room size. 
Please also see figure 14 of Myeong where the robot 100 moves to the right with encountering the virtual boundary/obstacles 352 and turns to reverse direction 373 to the left as exhibited.   

Furthermore, in response to applicant’s remark that Ordonez does not shows the claim limitation for “controlling the robot…unknown grids of another subregion of the two sub-regions”; 
however, Ordonez as recited merely exhibited the functionality and mechanism of deleting the virtual obstacle boundary facilitating the virtual boundary of Myeong as the primary reference exhibited the mechanism of robot navigation with respect to the recited claim limitation.  
In this instant case, applicant’s attention is directed to Page 5 above where it is Myeong discussed applicant recited claim limitaiotn.
It is also noted applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instant case, applicant is advised to consider both references as a whole.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Williams et al, US Pat Pub N 2016/0297072, vacuum robot, navigation grid map, virtual boundary partition for different region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3666